UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 18cr102 (DLC)

 

-Vv- : ORDER
DAVID MICHARL HYLTON,

Defendant.

DENISE COTE, District Judge:

Upon the report from Probation that neither the Probation
Officer nor the attorney for defendant have been able to contact
defendant, it is hereby

ORDERED that the conference scheduled for July 1, 2021 is
adjourned sine die.

IT IS FURTHER ORDERED that once contact with defendant has
been made, defense counsel shall confer with the Government and
Probation and propose a date for the next conference regarding
defendant’s violation of probation.

Dated: New York, New York
June 29, 2021

 

ISE COTE
United Staftes District Judge

 
